DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Applicant’s confirmation of the provisional election made during the telephone conversation of December 8, 2020 is acknowledged. Since Applicants did not traverse the restriction/election, the election has been treated as an election without traverse and thus is made final.  Claims 1-3, 6-10, 14-16 and 25-35 are currently pending and claims 6-10, 14-16 and 25-35 are withdrawn. See the office action of 12/14/2020 for the withdrawal of claims as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Therefore, claim 1-3 are examined on merits in this office action. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nandi et al (Scientific Reports, 2016, hereinafter “Nandi”).
In regards to claims 1-2, Nandi discloses copper (I) sulfide (Cu2S) quantum dots (copper with a sulfide mineral, i.e. a copper sulfide mineral quantum dots) (page 2, 1st paragraph). Nandi teaches that copper (I) sulfide (Chalcocite) is a p-type semiconductor and has a wide applications (page 2, 1st paragraph). Nandi teaches that the polyaniline stabilized Cu2S nanoparticles showed a high catalytic activity towards azide-alkyne 1,3-dipolar cycloaddition reactions under ultra-violet irradiation condition (page 2, 2nd  paragraph). Nandi discloses cycloaddition reaction between various azide and alkyne molecules utilizing polyaniline stabilized Cu2S quantum dot as catalyst (pages 3-5 and Figs. 3 & 4).
Nandi does not specifically mention alkyne functionalized molecule is bound directly to a surface of the copper (I) sulfide particle.
However, Nandi discloses carrying out cycloaddition reaction between azide and alkyne molecules utilizing polyaniline stabilized Cu2S quantum dot as catalyst and the process includes providing reaction mixture comprising the polyaniline stabilized Cu2S quantum dot as catalyst, the alkyne molecule and the azide molecule. Nandi teaches a mechanism of catalysis (page 6) wherein the catalysis process involves formation of copper-acetylidine complex between the Cu catalyst and the terminal proton of the alkyne (page 6 “Mechanistic discussion of the reaction” and Fig. 6(II)). Therefore, the composition either provides alkyne functionalized molecule bound directly to a surface of the copper (I) sulfide particle or it would be highly expected, based in the above mentioned mechanism, that the process provides alkyne functionalized molecule bound directly to a surface of the copper (I) sulfide particle in the reaction mixture as the mechanism of catalysis process is depended on the complex formation as described above. 
Furthermore, based on the disclosed mechanism, the examiner cannot exclude that the reaction mixture does not provide alkyne functionalized molecule bound to the copper (I) sulfide particle. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the composition as claimed in claim 1 and the composition of Nandi in the reaction mixture comprising the copper (I) sulfide particle, the alkyne functinalized molecule and the azide functionalized molecule.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Nandi et al (Scientific Reports, 2016, hereinafter “Nandi”) as described above for claims 1-2 and 4 and further in view of Droumaguet et al (Macromol. Rapid Commun. 2008, hereinafter “Droumaguet”) and Marks et al (Bioconjugate Chem. 2011, hereinafter “Marks”).

As described above, Nandi teaches cycloaddition reaction various alkyne functionalized molecules with various azide functionalized molecules. However, Nandi does not disclose alkyne functionalized primer for conjugation to azide functionalized molecules for forming a conjugate via cycloaddition reaction.
Droumaguet teaches that copper catalyzed cycloaddition reaction between alkyne and azide functionalized molecules is an excellent tool for the formation of various bioconjugates (conclusion). Droumaguet teaches that copper catalyzed cycloaddition reaction involves biorthogonal reactive groups alkyne and azide (page 1074, Scheme 1) that are useful for bioconjugation between various biomolecules (Scheme 1, Fig.5). Droumaguet teaches that click chemistry is very rapid and provides specific covalent labeling (page 1081, 2nd col.) and can be performed at physiological conditions (page 1086, 1st col.). Droumaguet teaches labeling of DNA with fluorophore utilizing alkyne labeled fluorophore with azide labeled single-stranded DNA (page 1075, 1st col.).
Marks teaches click chemistry for conjugation of PCR amplified sequence to a label. Marks teaches alkyne functionalized oligonucleotide with azide functionalized fluorophores to provide labeled oligonucleotide (Abstract). Marks teaches alkyne 
Therefore, given the fact that alkyne azide cycloaddition reaction is very useful for conjugation of various biomolecules (Droumaguet and Marks) including nucleotides and alkyne functionalized PCR amplified primers for conjugation with various biomolecules including labels functionalized azide functional groups (Droumaguet and Marks), it would be obvious to one of ordinary skilled in the art before the effective filing date of claimed invention, to easily envisage various alkyne functionalized biomolecules including alkyne functionalized primers/single stranded nucleotides for the copper sulfide catalyzed conjugation process of Nandi for conjugation to various azide functionalized biomolecules/labels including azide functionalized surface with a reasonable expectation of success. One of ordinary skilled in the art would have a reasonable expectation of success utilizing the process of Nandi because Nandi discloses efficient conjugation of various molecules and teaches that the click reaction has the potential advantage on the environmental point of view, when the use of hazardous base molecule can be avoided and the UV-light mediated reaction is rapid and faster than conventional base molecule mediated reaction (abstract and conclusion).
Response to argument
Applicant's arguments filed 03/02/2021 have been fully considered and but are not persuasive to overcome the rejections under 35 USC 102/103. Applicant’s main argument is that Nandi teaches polyaniline-stabilized copper (I) sulfide particles and 
The above arguments have fully considered but are not found persuasive. “copper sulfide mineral particle” has not been clearly defined in the specification. Specification in various embodiments teaches that the copper sulfide minerals may be chalcocite (Cu2S) or djurleite (Cu31S16) or degenite (Cu9S5). In paragraph [0076], specification recites “the copper sulfide mineral may be any copper (I) sulfide mineral, such as chalcocite (Cu2S) or djurleite (Cu31S16) or degenite (Cu9S5). The mineral form is the naturally occurring form of the copper (I) sulfide mineral.” The term “may be” is not a positive recitation and thus cannot be considered as a clear definition of “copper sulfide minerals” and the recitation cannot be considered as a definition of “copper sulfide mineral particle”. The specification does not clearly define that the “copper sulfide mineral particle” comprises naturally occurring form of copper sulfide mineral and the particles are devoid of any other surface polymer. The phrase “comprising” in the preamble of claim 1 does not exclude all polymer or stabilized polymer from the copper sulfide mineral particle and the term “comprising” is an open language term and includes other compounds. The reference of Nandi discloses copper sulfide (Cu2S) (chalcocite) particle, which has the same composition (copper and sulfide mineral) as that of claimed copper sulfide particle which encompasses chalcocite. Even if Applicant’s claim had the limitation of Cu2S mineral particle wherein the Cu2S mineral of the particle is from naturally occurring Cu2S mineral, Applicant have not 2S mineral (comprising copper and sulfide) is distinct from the composition Cu2S of Nandi. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
In regards to coordinate bond, Applicants argued that Applicant's alkyne functionalized molecule is bound directly to a surface of the copper (I) sulfide mineral particle. Applicants argued that because Nandi uses a different form of copper(I) sulfide particles (specifically polyaniline-stabilized copper (I) sulfide particles), one can conclude that Nandi's alkyne functionalized molecule does not bind to the copper (I) sulfide mineral because Nandi does not utilize copper (I) sulfide mineral and in fact, Nandi teaches that the aniline bonds with the copper (I) sulfide. 
The above arguments have fully been considered but are not found persuasive because as described above, the comprising term does not exclude other compounds/polymer on the copper sulfide mineral particles. The claim recites “an alkyne functionalized molecule bound directly to a surface of the copper (I) sulfide mineral particle by a coordinate bond”. The surface of the copper (I) sulfide mineral particle has not been recited as devoid of any compounds/polymers and the comprising term in fact allows any compounds on the surface because the surface has not been claimed as a bare surface not having any other compound or polymer and the coordination bond has not been described as a bond between the copper sulfide and the alkyne functionalized molecule without any intervening Nandi teaches a mechanism of catalysis (page 6) wherein the catalysis process involves formation of copper-acetylidine complex between the Cu catalyst and the terminal proton of the alkyne (page 6 “Mechanistic discussion of the reaction” and Fig. 6(II)), which is highly expected to provide a direct coordination to the copper sulfide surface  and Applicants have not provided any convincing evidence that the process would not involve any direct coordination of copper sulfide surface and the alkyne functionalized molecule. Applicant is kindly reminded that, according to MPEP 716.01(c), to be of probative value, objective evidence must be factually supported by an appropriate declaration.  Arguments of counsel cannot take the place of evidence in the record.  See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641